DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  10/23/20  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 12-21 in the reply filed on 11/30/ is acknowledged.
Claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12- 16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. US 2010/0302438 in view of Farkash US 2011/0050990.
As to claim 12, Fujisawa teaches method for encoding data in a video stream, the method comprising: receiving an initial video stream having a first frame and a second frame that follows 
Fujisawa does not explicitly teach wherein the additional frame being identical to the first frame is indicative of a first value associated with the encoded data, and the additional frame being identical to the second frame is indicative of a second value associated with the encoded data.  
Farkash teaches wherein the additional frame being identical to the first frame is indicative of a first value associated with the encoded data, and the additional frame being identical to the second frame is indicative of a second value associated with the encoded data.  [¶ 0056; ¶ 0075; ¶ 0122; ¶ 0152; ¶ 0158; ¶ 0177; ¶ 0194-0195; ¶ 0191]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Farkash with the teachings of Fujisawa for the benefit of combining prior art elements of a known method to yield a predictable result of improved production of altered content. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Farkash in order to improve the similar device (apparatus, method, or product) of Fujisawa in the same way and yield the predictable result of improved production of altered content.
As to claim 13, Fujisawa (modified by Farkash) teaches the limitations of claim 12. Farkash further teaches wherein the encoded data is associated with a unique identification of the video stream. [¶ 0114; ¶ 0154; ¶ 0159; ¶ 0171-0175; ¶ 0206]
As to claim 14, Fujisawa (modified by Farkash) teaches the limitations of claim 12. Fujisawa teaches wherein the initial video stream is about 24 frames per second, and the encoded video stream is about 30 frames per second.  [¶ 0043]
As to claim 15, Fujisawa (modified by Farkash) teaches the limitations of claim 14. Fujisawa teaches wherein the encoded video stream includes six of the additional frames per second.  [¶ 0043]
As to claim 16, Fujisawa (modified by Farkash) teaches the limitations of claim 12. Farkash teaches wherein the additional frame is inserted at a frame location of the encoded video stream that is associated with a unique signature that holds significance to a vendor of the initial video stream.  [¶ 0114-0115; ¶ 0154; ¶ 0158-0159; ¶ 0171-0175; ¶ 0206]
As to claim 19, Fujisawa (modified by Farkash) teaches the limitations of claim 12. Farkash teaches wherein the encoded data includes one or more first values and one or more second values together associated with a concealed watermark for the initial video stream.  [¶ 0068; ¶ 0075; ¶ 0093-0094; ¶ 0114-0115; ¶ 0122¶ 0158-0159]
As to claim 20, Fujisawa (modified by Farkash) teaches the limitations of claim 12. Fujisawa teaches wherein a frame per second of the encoded video stream is a multiple of a frame per second of the initial video stream.  [¶ 0043]
As to claim 21, Fujisawa (modified by Farkash) teaches the limitations of claim 12. Farkash teaches wherein either a presence or an absence of the additional frame in the encoded video stream is associated with a portion of the encoded data.   [¶ 0056; ¶ 0075; ¶ 0122; ¶ 0152; ¶ 0158; ¶ 0177; ¶ 0194-0195; ¶ 0191]

Claims  17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. US 2010/0302438 in view of Farkash US 2011/0050990 further in view of Tongdee et al. US 20060177114.
As to claim 17, Fujisawa (modified by Farkash) teaches the limitations of claim 12. 
Fujisawa (modified by Farkash) does not explicitly teach wherein the initial video stream is an EKG, an EEG, or a capnography.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Tongdee with the teachings of Fujisawa (modified by Farkash) for the benefit of combining prior art elements of a known method to yield a predictable result of improved data management. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Tongdee in order to improve the similar device (apparatus, method, or product) of Fujisawa (modified by Farkash) in the same way and yield the predictable result of improved data management.
As to claim 18, Fujisawa (modified by Farkash) teaches the limitations of claim 12. 
Fujisawa (modified by Farkash) does not explicitly teach wherein the encoded data is healthcare information data.  
Tongdee teaches wherein the encoded data is healthcare information data.  [¶ 0033-0034; ¶ 0046-0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Tongdee with the teachings of Fujisawa (modified by Farkash) for the benefit of combining prior art elements of a known method to yield a predictable result of improved data management. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Tongdee in order to improve the similar device (apparatus, method, or product) of Fujisawa (modified by Farkash) in the same way and yield the predictable result of improved data management.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483